Citation Nr: 1420446	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-44 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a lumbosacral strain (i.e., a low back or lumbar spine disability).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this claim for a higher rating for his service-connected low back disability, evidence was received suggesting he is unable to work on account of this disability.  Accordingly, the issue of whether he is entitled to a TDIU is also for consideration in this appeal, as a derivative claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Both claims require further development before being decided on appeal, however, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that his lumbar spine disability has worsened significantly, which he believes will be confirmed if reexamined.  His most recent examination, in February 2010, was more than 4 years ago and is inadequate to assess the present severity of this service-connected disability and to address all of the applicable rating criteria.  Notably, VA treatment records show he has degenerative disc disease (DDD), but there was no discussion of this diagnosis in the report of that prior VA examination - both in terms of whether the DDD is associated with his service-connected lumbosacral strain and suggestive of intervertebral disc syndrome (IVDS).  If he does have IVDS that is part and parcel of or due to his service-connected lumbosacral strain, his disability rating is possibly affected by the frequency and duration of consequent incapacitating episodes in the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.

Also, neurological testing conducted during the examination showed some abnormalities, but the examination report did not specify which nerve was affected.  Neurologic abnormalities stemming from service-connected spinal disorders are to be separately rated.  Id., Note (1).

As well, the Veteran has asserted that his lumbar spine disability prevents him from working, and indeed, that he has not worked since October 2007.  In November 2011, the Office of Personnel Management (OPM) found him disabled due to various disabilities, but including his lumbar spine disability, and no longer able to perform the duties of his employment as a Mail Processing Clerk for the United States Postal Service.  So a copy of these records should be obtained and associated with the claims file for consideration.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  First ask the Veteran to identify any additional treatment he has received for his low back disability, and obtain all records that are not already associated with the claims file.  In particular, ask him to authorize VA to obtain complete copies of treatment records from the Ohio State Medical Center. 

Also obtain updated VA treatment records dated from August 2010 to the present.

2.  As well, obtain the Veteran's disability file and all associated records from OPM regarding his prior employment with the United States Postal Service.


3.  Upon receipt of all additional records, schedule the Veteran for another VA compensation examination reassessing the severity of his lumbar spine disability (lumbosacral strain, previously diagnosed as ankylosing spondylitis of the spine).  All diagnostic testing and evaluation needed to make this determination must be performed, and all clinical findings reported in detail.  The examiner is asked to review the claims file and pertinent medical history prior to the examination.

The examiner is asked to conduct range-of-motion testing with a goniometer and indicate the end point of each range versus the beginning point at which pain is objectively observed.  The range-of-motion testing must also include repeat testing to determine whether the Veteran has additional functional loss - including additional limitation of motion - after repetition or prolonged use.  So the examiner has to consider whether there is less motion, painful motion, weakened movement, premature/excess fatigability, or incoordination in this additional circumstance.  And, if possible, this additional functional loss should be expressed in terms of the degree of additional range of motion lost due to these factors.

If motion is so restricted as to amount to ankylosis, favorable or unfavorable, then this must be expressly indicated as well.


Also, the examiner should comment on whether the Veteran has DDD (i.e., IVDS), which is shown in his VA treatment records and, if so, whether it is part and parcel of or associated with (caused or aggravated by) his service-connected lumbar spine disability (namely, his lumbosacral strain that was previously diagnosed as ankylosing spondylitis of the spine).

If it is determined the DDD (IVDS) is also service connected, including secondary to the service-connected lumbosacral strain, then still additional comment is needed concerning with it involves incapacitating episodes - meaning a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician and, if so, the total duration of them during the past 12 months.

As well, the examiner is asked to conduct testing to determine whether there is neurological impairment.  If there are neurological abnormalities, the examiner is asked to indicate whether they are attributable to the service-connected lumbar spine disability (lumbosacral strain) or, instead, the result of disability that is not service connected and not part and parcel of this service-connected disability.  Equally, if the examiner simply is unable to make this distinction (differentiation), then he/she must also indicate this, which in turn will require resolving this reasonable doubt in the Veteran's favor in accordance with 38 C.F.R. §§ 3.102 and 4.3 and, for all intents and purposes, presuming this neurological impairment in question is part and parcel of the service-connected lumbar spine disability.  If further testing is needed to determine this, the examiner should so state and authorize all necessary additional testing.

In considering the degree of impairment involving any nerve of the lower extremities, the examiner should assess its severity according to whether there is what amounts to complete versus incomplete paralysis of this nerve and whether it is mild, moderate, moderately severe, or severe.

Medical comment is additionally needed concerning whether the Veteran's service-connected low back disability precludes him from obtaining or maintaining employment that would be considered substantially gainful versus just marginal in comparison when considering with his level of education, prior work experience and training, but not his age and disabilities that are not service connected.  

While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." It has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."  Faust v. West, 13 Vet. App. 342 (2000).  "The test is whether a particular job is realistically within the physical and mental capabilities of the claimant."  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a 
facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

The examiner is further advised that this derivative TDIU claim must be considered in the context of the Veteran's individual circumstances, not whether an average person would be capable of obtaining and retaining substantially gainful employment.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Hence, the "I" for "individual" in the TDIU acronym. 


If it is the examiner's opinion that the Veteran's service-connected low back disability does not render him unemployable, he or she should suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disability, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report 

4.  Ensure the examination report responds to the specific questions being asked.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate this claim for a higher rating for the low back disability (also adjudicate the derivative TDIU claim) in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

